DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on November 2, 2020 cancelled no claims.  Claims 1 was amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1, 3, and 5-10.

Claim Scope Interpretation
The following fact pattern dictates the examiner’s interpretation of the scope of the invention as claimed:
The preamble of the invention, in independent claim 1 (the only independent claim), recites, and thereby limits, the structural elements of the claimed invention to “a program processor having executable instructions stored on a non-transitory computer readable medium” that performs a “method” of “providing a communication package”.  
The steps of the method being performed by said program processor having executable instructions stored on a non-transitory computer readable medium comprises: a receiving step; a communicating step; and a delivering step. 
There are no positively recited steps indicating that the claimed structure of the “program processor” is performing any functions other than receiving; communicating; and delivering with regard to the “communication package” comprising the “motivation document” and “motivation award”.

As such, the limitations of the instant claim that limit the claim scope are those limitations that recite structural elements of the invention itself and the limitations of the instant claim which recite functional descriptive material based on the relationship between the programming and the intended computer system. Thus, the claim scope of claim 1 of the instant invention is:
A program processor having executable instructions stored on a non-transitory computer readable medium which when executed by the program processor cause the program processor to perform a method of electronically providing a communication package to a participant comprising: 
receiving, by the program processor from a customer processor of a customer’s device, a communications;
communicating, by the program processor, with a participant processor of a participant’s device electronically; and

The limitations of the instant claim that do not limit the claim scope because they are non-functional descriptive material based on the relationship between the programming and the intended computer system are:
a motivation document selected by the customer processor, wherein the motivation document and the motivation award comprise the communication package, and wherein the customer’s device comprises a personal digital assistant, a cellular telephone, or a combination thereof; and
wherein communication package comprises the motivation document and the motivation award and wherein the motivation document is personalized to the participant, wherein personalized to the participant comprises indicating the name of the participant and/or the reason the participant is receiving the motivation document, and wherein the motivation award comprises a non-cash item. 
While the examiner has detail the process used to identify the claim limitation of claim 1, the same process applies to dependent claims 3 and 5-10. Based on this process claims 3, 9, and 10 are non-functional descriptive material and as such are provided little if any patentable weight and claims 5-8 are considered functional descriptive material and as such are provided patentable weight.  Examiner note: the prior art used in the rejection below teaches every limitation of the claims as currently written, including the claimed non-functional descriptive material.  However, such 

Claim Objections
Claims 7 and 8 objected to because of the following informalities:  Claims 7 and 8 depend from claim 4 which has been cancelled.  As such an improper dependency exists. In order to correct this issue the applicant required to either cancel claims 7 and 8, or amend claims 7 and 8 to depend from a currently pending claim. For the purpose of prosecuting the claims, the examiner is going to assume that claims 7 and 8 depend from claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The amendment filed on June 5, 2020 has failed to overcome the 35 USC 101 rejection of claims 1, 3, and 5-10.  Thus, the rejection is maintained.  Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 101 because:
The claims herein are directed to a method, which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), however, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim recites the following limitations that make up the abstract idea: receiving from a customer a motivation document selected by the customer and a motivation award selected by the customer, wherein the motivation document and the motivation award comprise the communication package; communicating with a participant electronically; and delivering, in response to a communication from the customer, the communications package to the participant, wherein the communication package comprises the motivation document and the motivation award and wherein the motivation document is personalized to a participant, wherein personalized to the participant comprises indicating the name of the participant and/or the reason the participant is receiving the motivation document and wherein motivation award comprises a non-cash item.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas as being directed to “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations”.
Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a program processor”; “a customer processor of a customer’s device which is a personal digital assistant, a cellular telephone or combination thereof”; and “a participant processor of a participant device”. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving or transmitting data over a network, processing data, electronic recordkeeping, storing and retrieving information in memory, communicating data and displaying data such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.  
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a program processor”; “a customer processor of a customer’s device which is a personal digital assistant, a cellular telephone or combination thereof”; and “a participant processor of a participant device” to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_,  Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (see Applicant specification paragraph [0025]; [0026] and [0046]); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.  Furthermore all of the claimed steps (i.e. the claimed receiving a motivation document and a motivation award step; the communicating step and the delivering step) are all considered insignificant extra-solution activity as they are merely claiming the receiving and/or transmitting of data and the courts have held that adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application (See MPEP 2106.04(d)). As such, the claims do not recite an element or combination of element that are “significantly more” than the abstract idea (i.e. “PEG” Step 2B=No) 
The dependent claims 3 and 5-10 appear to merely further limit the abstract idea by indicating that the transmitted communication package was purchased (claim 3); the communication medium used to transmit the communication package comprising the personalize content motivation document and non-cash item (claim 5-8); operational characteristics of a website to which the communication package is delivered for display, the website being outside the scope of the claimed invention as the invention is to a method of providing the communication package including the receipt of the 
Thus, based on the detailed analysis above, claims 1, 3 and 5-10 are not patent eligible. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment filed on June 5, 2020 has failed to overcome the rejection of Claims 1, 3 and 5-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claim 1 recites “receiving…a customer processor of a customer’s device a modification to a motivation program made by the customer processor, wherein the modification to the motivation program produces the communication package”.  However, the claim neither describes the type of modification that is received, nor how the modification produces the communication package.  The The examiner suggests amending the claims to specifically describe the type of modification that is being done by the customer to personalize it for a participant, including the technical way in which the participant is identified, how the participants name was obtained, how the reason for the receiving the motivation was document was obtained, how the invention determines that the user met the required reason, and how the selection of a non-cash award for inclusion in the communication package is performed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3, 5-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggleston et al. (U.S. Patent Number: 6,061,660) in view of Dodd (U.S. Patent Number; 6,633849) in further view of Scroggie (U.S. Patent Number: 5,970,469)

Claim 1:  Eggleston discloses a method of electronically providing customizable communications package to a participant performed by a program processor having executable instructions stored on a non-transitory computer readable medium which, when executed by the program processor causes the program processor to perform the method, the method comprising: 
receiving, by the program processor, from a customer processor of a customer’s device, a motivation document selected by the customer processor and a motivation award selected by the customer processor, wherein the motivation document and the motivation award comprise the communications package, and wherein the customer’s device comprises a personal digital assistant, a cellular telephone, or combination thereof; 
Eggleston discloses receiving, by the program processor, from a customer processor of a customer’s device, a motivation document selected by the customer processor and a motivation award selected by the customer processor, wherein the motivation document and the motivation award comprise the communications package (see Column 5, lines 47-54 – permit sponsors to build, buy, store, modify, offer, track and administer incentive programs; Column 26, lines 19-22 – The incentive programs displayed on the consumer site are 
communicating, by the program processor, with a participant processor of a participant’s device electronically (Column 22, lines 49 through Column 24 line 42 – Consumer logs onto their computer and accesses the host gateway via a browser thus initiating two-way communication between the host and the client; Column 40, line 35 through Column 41, line 27 – When a consumer wins an incentive program a “win” message is sent by the application program for the incentive program, the consumer is sent a message by the application program indicating the prize won and the location of the retail store at which the consumer can pick up the prize by displaying the card);  
delivering, by the program processor, in response to a communication from the customer processor the communications package to the participant, wherein the communications package comprises a motivation document and a motivation award and wherein the motivation document is personalized to a participant, 
While Eggleston discloses delivering, by the program processor, in response to a communication from the customer processor the communications package to the participant, wherein the communications package comprises a motivation document and a motivation award and wherein the motivation document is personalized to a participant, wherein personalized to the participant comprises indicating the name of the participant and/or the reason the participant is receiving the motivation document, and wherein the motivation award comprises a non-cash item in at least Column 13, line 43 through Column 14, line 5; Column 21, lines 29-64; Column 26, lines 30-61; Column 41, line 66 through Column 42, line 13, it is not clearly stated that the award information which includes the name of the consumer as recited in Column 42, lines 11-13 was at any time modified/personalized to include said name.  However, the analogous art of Scroggie discloses that it is well known to modify award information by adding a user’s name in at least Column 10, line 5 through Column 11, line 40.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the personalization as disclosed by Scroggie in the “win” message of the invention of Eggleston. The rational for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives (such as design incentive to provide personalized win 

Claim 3:  Eggleston, Dodd, and Scroggie disclose the method of claim 1 wherein the communications package is purchased by a customer and delivered to another person electronically. (Eggleston: Col 19, line 56 through Col 20, line 32 – Incentive program and prizes are purchased by a sponsor; Column 40, line 35 through Column 41, line 27 – When a consumer wins an incentive program a “win” message is sent by the application program for the incentive program, the consumer is sent a message by the application program indicating the prize won and the location of the retail store at which the consumer can pick up the prize by displaying the card; Col 12, line 58 through Col 13, line 6 – Points awarded and prized earned for participation in inventive programs are communicated via the consumer site to the consumers; Col 13, lines 39-42 In the smart card embodiment information from the consumer database such as prizes won and points awarded is communicated to the smart card)

Claims 5 and 7:  Eggleston, Dodd, and Scroggie disclose the method of claim 3, and the method of claim 4, wherein the communication package (personalized motivation document and non-cash item) are delivered by email. While Eggleston discloses providing the communication package which includes a personalized 

Claims 6 and 8:  Eggleston, Dodd, and Scroggie disclose the method of claim 3, the method of claim 4, wherein the communications package is delivered by displaying on a website. (Eggleston: Claims 29-31 – Consumer interacts with website of host to participate in the incentive program and the host website provides fulfillment information; Col 7, lines 7-14 – a graphical image file that is displayed upon winning an incentive program; Col 13, lines 43-54 – Consumer logs onto web site and participates in an inventive program, when a consumer 

Claim 9:  Eggleston, Dodd, and Scroggie disclose the method of claim 6 wherein the website is configured for the customer to add graphics or a photo to the communication package. (Eggleston: Col 7, lines 7-14 – a graphical image file that is displayed upon winning an incentive program; Col 26, lines 30-62 – Website includes graphical icons, buttons and highlighted text strings, graphical prize and/or message is displayed; Col 30, lines 24-46 – customer can add their logo or trademark to the incentive program.)

Claim 10:  Eggleston, Dodd, and Scroggie disclose the method of claim 1 wherein the motivation document includes the name of a person receiving the non-cash item and wherein the non-cash item is a prepaid card. (According to the applicant’s specification in paragraphs 35 and 42, a pre-paid card is a card preloaded with a number of award points redeemable for selected products and/or services (i.e.a YC card) or other pre-paid, limited use debit card.  The motivation document including a name has been addressed in claim 1 and is taught by Eggleston: Col 42, lines 11-13 and Scroggie: Col 10, line 5 through Col 11, line 40; Col 41, line 66 through Col 42, line 26 discloses that a re-loadable card stores the consumer identification, the particular item to be redeemed, the 

Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive. 
The applicant’s arguments directed towards the 35 USC 112, second paragraph rejection of claims 1, 3 and 5-10 is not convincing.   As detailed in the rejection above, the claim amendment has not corrected all of the deficiencies of the claim.  The claim as amended neither describes the type of modification that is received, nor how the modification produces the communication package.  The examiner is unable to determine what types of modifications are intended to be within the scope of the invention, how the applicant’s invention is able to identify the participant associate with the received modification, how the applicants invention obtains the name of the participant or obtains the reason the participant is receiving the motivation document for the purpose of personalizing the motivation document.  Therefore, the claim limitation of “delivering…the communications package…wherein the communication package comprises a motivation document and a motivation award and wherein the motivation document is personalized to a participant, wherein personalized to the participant comprises indicating the name of the participant and/or the reason the participant is receiving the motivation document and wherein the motivation award 
In regards to the 35 USC 103 rejection, the applicant argues that Eggleston and Simpson do not disclose delivering, by the program processor, in response to a communication from the customer processor, the communications package to the participant processor, wherein the communications package comprises a motivation document and a motivation award and wherein the motivation document is personalized to a participant, wherein personalized to the participant comprises indicating the name of the participant and/or the reason the participant is receiving the motivation document, and wherein the motivation award comprises a non-cash item.  The applicant contends that Eggleston cannot perform this delivering because Eggleston requires that the consumer pick up the prize at a retail store.  While, the examiner agrees, that Eggleston teaches an embodiment in which the prize is picked up at a retail store this is not 
The applicant's arguments directed to the 35 USC 101 rejections are not convincing.  The examiner has reevaluated the 35 USC 101 rejection in light of the applicant’s amendments and using the USPTO procedures currently in place for making a determination that claims are directed to an abstract idea.  The examiner has determined that the claims are clearly directed to an abstract idea.  The claims merely recited “receiving data”; and “transmitting data” (communicating and delivering) performed in the practice of an award program.  Thus, the claims are clearly “Certain Methods for Organizing Human Activity” , namely advertising, marketing or sales related activity or behavior(i.e. “PEG” Revised Step 2A Prong One=Yes). The only additional element that is included in the scope of the applicant’s invention is a program processor which is a general .

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/John Van Bramer/Primary Examiner, Art Unit 3621